Dore, J.
(dissenting). Defendant’s affidavits on the motion to vacate the attachment fail to show factually that defendant has any counterclaim known to plaintiffs in excess of plaintiffs’ claim. Specifically no acceptance by plaintiffs is shown of the claimed purchase orders sent by defendant. Defendant’s moving affidavits are not sufficient to justify vacatur of this attachment and the warrant should stand.
Accordingly, I dissent and vote to reverse the order vacating the warrant and to deny the motion.
Peek, P. J., Cohn, Callahan and Yan Yoorhis, JJ., concur in decision; Dore, J., dissents and votes to reverse, in opinion.
Order affirmed, with $20 costs and disbursements to the respondent. No opinion.